                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

EMANUEL MITCHELL,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )           Case No. CIV-19-40-G
                                               )
GEO GROUP, INC., et al.,                       )
                                               )
       Defendants.                             )

                                           ORDER

       This matter comes before the Court for review of the Report and Recommendation

(Doc. No. 11) issued by United States Magistrate Judge Shon T. Erwin pursuant to 28

U.S.C. § 636(b)(1)(B) and (C). Plaintiff, a state prisoner appearing pro se and proceeding

in forma pauperis, brought this action under 42 U.S.C. § 1983, alleging violations of his

constitutional rights. Judge Erwin recommends that Plaintiff’s Complaint be dismissed on

screening. See 28 U.S.C. §§ 1915A, 1915(e)(2)(B).

       Plaintiff has not filed a written objection to the Report and Recommendation within

the allotted time period.1 Judge Erwin specifically informed Plaintiff of his right to object

and the consequences of failing to do so. See R. & R. at 14-15. Upon review, the Court

concludes that Plaintiff has waived further review of all issues addressed in the Report and

Recommendation. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).


1
 On June 13, 2019, the Court issued an Order extending Plaintiff’s deadline to file an
objection to June 27, 2019. See Doc. No. 15. The Court mailed a copy of this Order to
Plaintiff’s address of record, but the mailing was returned as undeliverable. See Doc. No.
16. It is Plaintiff’s responsibility to ensure that his address of record is current by promptly
notifying the Court of a change of address. See LCvR 5.4.
Accordingly, the Report and Recommendation entered on April 10, 2019 (Doc. No. 11) is

ADOPTED, and this matter is DISMISSED2 as further articulated therein.3 Plaintiff’s

Motion to Appoint Counsel (Doc. No. 14) is DENIED as moot.

       IT IS SO ORDERED this 4th day of October, 2019.




2
  The Court declines to exercise supplemental jurisdiction over Plaintiff’s state-law claims.
See Smith v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998)
(“When all federal claims have been dismissed, the court may, and usually should, decline
to exercise jurisdiction over any remaining state claims.”).
3
  Although the Report and Recommendation recommends dismissal with prejudice of
Plaintiff’s individual-capacity “medical negligence” claim against Defendant Loper insofar
as it is alleged under § 1983 rather than state law, the Court does not find that amendment
would be futile and therefore dismisses this claim without prejudice. With sufficient
allegations, a claim styled as medical negligence could be liberally construed as a claim of
deliberate indifference to a serious medical need. See Brereton v. Bountiful City Corp.,
434 F.3d 1213, 1219 (10th Cir. 2006). Further, the Court finds that the official-capacity
claims against Defendant Honaker should be dismissed without prejudice. As a state
official, Defendant Honaker is not a “person” under § 1983 insofar as he is sued in his
official capacity for damages, and Plaintiff has not stated a claim for any underlying
constitutional violation for which he may obtain prospective relief. See Hafer v. Melo,
502 U.S. 21, 27 (1991); Vann v. Okla. State Bureau of Investigation, 28 F. App’x 861, 864
(10th Cir. 2001).

                                             2
